Exhibit 10.24
 
FIRST AMENDMENT TO LEASE
 
This First amendment to lease ("First Amendment") is made and entered into this
_ day of January, 2014 and effective as of the 30th day of December, 2013, by
and between SPENCER AIRPORT CENTER, LLC, a Delaware limited liability company
("Lessor") and CORD BLOOD AMERICA, Inc. ("Lessee").
 
WITNESSETH:
 
WHEREAS, Lessor and Lessee entered into a written Standard Industrial/Commercial
Multi-Tenant Lease Agreement dated June 16, 2009, (collectively the "Lease") for
approximately 16,903 square feet (the "Premises") of that certain building
commonly known as 1857 Helm Drive, Las Vegas, NV 89119 within that project known
as the Spencer Airport Center, LLC located in Las Vegas Nevada;
 
WHEREAS, Lessor and Lessee desire to amend the Lease for certain purposes as set
forth below;
 
NOW, THEREFORE, in consideration and mutual covenants contained herein, the
parties hereto agree to amend the Lease as follows:
 
1.  
Recitals - The recitals set forth above are incorporated herein as true and
correct.

 
2.  
Lease - Any references to the Lease appearing in this First Amendment and in the
Original Lease shall mean the Original Lease as amended by this First Amendment.
Unless otherwise defined herein, capitalized terms shall have the meanings given
such terms in the Lease.

 
3.  
Extension of Term - The term of the Lease is hereby extended for an additional
sixty (60) months period beyond its current expiration date of September 30,
2014, to September 30, 2019 ("Renewal Lease Term").

 
4.  
Premises - Lessor acknowledges that Lessee desires to reduce its Premises by
approximately 1,735 square feet ("Reduced Space"). Lessor agrees to make
commercially reasonable efforts to lease the adjacent vacant space at 6744
Spencer Street ("6744") and increase that premises by the Reduced Space. If
Lessor is able to lease the Reduced Space as a portion of the 6744 premises,
then the Base Rental rates depicted on the schedule in Section 5 of the
amendment shall be reduced pro rata by the amount of the Reduced Space. In
addition, the monthly Operating Costs ("CAM") will be adjusted based on the new
square footage.

 
In the event that Lessor is not able to lease the Reduced Space, Lessor will
provide to Lessee three (3) months of abated Base Rent during the renewal term
for the months set forth below.
 
5.  
Rent Schedule - Lessee's Base Rent for the month of January, 2014 shall be
abated. In addition, subject to Section 4 of this Amendment, during the renewal
term, if Lessor has not executed a lease for 6744 which includes the Reduced
Space by November 30, 2015, and on each subsequent anniversary date that the
Reduced Space is not leased, the Lessee shall receive an additional abatement of
Base Rent for the months of December 2015, December 2016, and December 2017, as
applicable. Lessee acknowledges that there will be no abatement of CAM charges
or HOA fees during any month for which Base Rent is abated. The Base Rent
schedule for the renewal term is as follows:

 
Dates
 
Base Rent
   
CAM
   
HOA
   
TOTAL
 
October 1,2014 - September 30, 2015
  $ 11,633.07     $ 2,799.13     $ 178.53     $ 14,610.73  
October 1,2015 - September 30,2016
  $ 12,012.96     $ 2,799.13     $ 178.53     $ 14,990.62  
October 1,2016 - September 30,2017
  $ 12,373.35     $ 2,799.13     $ 178.53     $ 15,351.01  
October 1,2017 - September 30,2018
  $ 12,744.55     $ 2,799.13     $ 178.53     $ 15,722.21  
October 1,2018 - September 30,2019
  $ 13,126.89     $ 2,799.13     $ 178.53     $ 16,104.55  

 
 
1

--------------------------------------------------------------------------------

 
 
6.  
Operating Costs - Lessee shall be responsible for operating costs ("CAM") as
noted above. Lessee acknowledges that operating costs are subject to change in
accordance with the Lease.

 
7.  
HOA Costs - Lessee shall be responsible for monthly HOA dues as noted above.
Lessee acknowledges that HOA costs are subject to change in accordance with the
Lease.

 
8.  
Successors - The covenants, agreements, terms and conditions contained in this
First Amendment shall bind and inure to the benefit of the parties hereto and
their respective successors and/except as otherwise provided in the Lease as
hereby amended, their respective assigns.

 
9.  
Broker - Lessee and Lessor warrant that they have dealt with no other real
estate broker(s) in connection with this First Amendment or the Premises except
for Cynthia Holland of Kennedy Wilson Nevada Management, who represents Lessor.
If any other person shall assert a claim against Lessor for a finder's fee,
brokerage commission or other compensation on account of alleged employment by,
or contacts with, Lessee as a finder or broker, or performance of services on
behalf of Lessee as a finder or broker, in connection with this First Amendment
or the Premises, Lessee shall indemnify and hold harmless Lessor from and
against any such claim and all costs, expenses and liabilities incurred by
Lessor in connection with such claim or any action or proceeding brought on such
claim, including, but not limited to, counsel and witness fees and court costs
in defending against such claim.

 
10.  
Binding Agreement - This First Amendment shall not be binding upon Lessor unless
and until executed by Lessor and a fully executed copy thereof is delivered to
Lessee.

 
11.  
Modification - This First Amendment may not be changed, terminated, discharged
or modified orally or any provision waived orally but only by an agreement in
writing signed by the party against which enforcement of any waiver, change,
termination, modification or discharge is sought.

 
12.  
Terms - All terms contained in this First Amendment shall have the same meanings
ascribed to them in the Lease unless otherwise defined herein.

 
13.  
Effect of First Amendment - Except as modified by this First Amendment, the
Lease and all covenants, agreements, terms and conditions thereof, shall remain
in full force and effect and are hereby in all respects ratified and confirmed.
In the event of any conflict between this First Amendment and the Original
Lease, this First Amendment shall govern and control.

 
14.  
Governing Law - This First Amendment shall be governed by, and construed in
accordance with the laws of the State of Nevada.

 
IN WITNESS WHEREOF, Lessor and Lessee have executed this Amendment as of the day
and year first above written.
 
LESSOR:


Spencer Airport Center, LLC, a Delaware limited liability company
By:  The Guardian Life Insurance Company of America, its sole member
                                              
                                              
                                                                                                                            
/s/ Mark DePrima
                                                                                               
Mark DePrima
Senior Director


 
LESSEE:
 
Cord Blood America, Inc.
                                                                                                                           
/s/ Joseph R. Vicente
                                                                                               
Joseph R. Vicente Chairman & President
 

 
2

--------------------------------------------------------------------------------